IN THE SUPREME COURT OF THE STATE OF KANSAS


                                       No. 122,036


                           In the Matter of MARK D. MURPHY,
                                       Respondent.


                            ORDER OF REINSTATEMENT

       On October 16, 2020, the court suspended the respondent Mark D. Murphy from
the practice of law in the state of Kansas for two years in accordance with Supreme Court
Rule 203(a)(2) (2019 Kan. S. Ct. R. 240). The court ordered the period of suspension
would be stayed after the first year provided Murphy enters into a probation plan
approved by the Disciplinary Administrator's office that is applicable for the second year
of suspension. The court further directed that "[a]pproval of a probation plan by that
office is required before the stay of respondent's suspension can commence. The
provisions of Kansas Supreme Court Rule 211(g) (2019 Kan. S. Ct. R. 257) (discharge
from probation) apply." In re Murphy, 312 Kan. 203, 236-37, 473 P.3d 886 (2020). The
court briefly stayed the suspension period from October 21 to November 19, 2020, to
consider Murphy's motion for reconsideration or modification of the suspension order.


       The parties now jointly move the court to stay the second year of the two-year
suspension of Murphy's license and privilege to practice law pending his successful
completion of probation, the terms of which are incorporated in the Probation Plan
approved by the office of the Disciplinary Administrator and attached to the parties' joint
motion.


       The court has considered and grants the joint motion.




                                             1
       IT IS THEREFORE ORDERED that the remainder of the two-year period of
suspension of the respondent Mark Murphy's law license is stayed effective November
15, 2021, his license to practice law in Kansas is reinstated, and he is placed on probation
pursuant to the terms set forth in the approved Probation Plan.


       Absent any proceedings based on Murphy's violation of that probation under
Supreme Court Rule 227(i) (2021 Kan. S. Ct. R. 277), his probation will continue until he
is specifically discharged by this court. See Rule 227(g), (h) (formerly Rule 211[g])
(procedure for discharge upon successful completion of probation).


       IT IS FURTHER ORDERED that the stay of the suspension of Murphy's license as set
forth above is conditioned upon his compliance with the annual continuing legal
education requirements and upon his payment of all attorney registration and continuing
legal education fees. See Supreme Court Rule 206 (2021 Kan. S. Ct. R. 251), as amended
effective April 2, 2021; Supreme Court Rule 812(c) (effective June 1, 2021, see Kansas
Supreme Court Administrative Order 2021-RL-062) (formerly Rule 811[c], as amended
effective April 2, 2021).


       Upon receipt of proof of Murphy's completion of these conditions, the Office of
Judicial Administration is directed to enter his name on the roster of attorneys actively
engaged in the practice of law in Kansas.


       IT IS FURTHER ORDERED that this order be published in the official Kansas Reports
and that the costs herein be assessed to Murphy.


       Dated this 30th day of December 2021.




                                             2